 In the Matter of BRYAN MANUFACTURING COMPANYandUNITED AUTO-MOBILE WORKERS OF AMERICA,A. F. OF L.Case No 11-C-1171 -Decided May 24, 1946DECISIONANDORDEROn October 18, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices,and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the respondent filed exceptions to the IntermediateReport and a supporting brief. On April 25, 1946, the Board heard oralargument atWashington, D. C., in which the respondent participatedThe Union did not appear for the oral argument.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulingsare hereby affirmed. The Board has considered the IntermediateReport, the respondent's exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the exceptions and additions notedbelow.1.The Trial Examiner found that the respondent utilized the admittedrefusal by James Paris to wash certain windowsas anexcuse to dis-charge him because of his union activities, and that, absent such activi-ties it would have found other employment for him.We do not agree.The record shows that the window washing job in question was assignedtoParis in the normal routine of his work as an unskilled laborer andthat on previous occasions he had performed the same job without ques-tion.His refusal, on claim of inability, to do the job on the instantoccasion presented the respondent with the alternatives of finding otherwork for him or of temporarily or permanently dismissing him. Therespondent contends that it had no other work for which he was suited.The record shows that the respondent was in need of new employees atthe time of Paris' discharge.It is clear,however,thatmost,if not all,68 N. L R.B.,No. 28.197 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the work to be performed by such new employees required skills oraptitudes not possessed by Paris.On the basis of the entire record, wefind no substantial evidence that Paris' discharge was discriminatory,and we shall, accordingly, dismiss the complaint as to him.2.The Trial Examiner found that the respondent discharged JamesSpoor because of his union membership and activity.He based thisfinding, in part, on Spoor's testimony that he attended an evening meetingof the Union; that immediately after the meeting he was accosted onthe street by Supervisor Pritchard, who asked him "if he did not knowbetter than to mess around" with the organizer for the Union andwarned that if he did not stop his union activities he would get intotrouble with the respondent ; and that on the following morning he wasdischarged.The respondent, however, contends that Spoorwas dis-charged on the day before the meeting of the Union. At the hearing,Spoor testified that he was discharged on September 29; whereuponcounsel for the respondent asked Spoor whether the employment recordswere mistaken if they showed that the discharge occurred on September27.The employment records were not introduced into evidence andno showingwas made as to their contents. Spoor and Layman, anorganizerfor the Union, both testified that the meeting of the Union washeld on September 28. While Spoor and Layman may have been mistakenin their testimony as to exact dates, Spoor clearly testified withoutcontradiction that his discharge occurred on the morning after the meetingof the Union and explained at the hearing that he placed the date of theunion meetingby his recollection of his discharge being on September29.1 In these circumstances, we, like the Trial Examiner, credit Spoor'stestimony as to the sequence of events, regardless of the actual date ofthe discharge.We also concur in the Trial Examiner's finding, for thereasons set forth in the Intermediate Report, that the respondent dis-charged Spoor, not because he was an unsatisfactory employee, but be-cause of hisunionmembership and activity.3.The Trial Examiner found that the respondent discriminatorilydischarged Ruth Brunner, Lois Platt, and Marie Martin. In support ofthe respondent's contention that these employees were discharged forcause, the respondent adduced testimony by supervisory employeesMassey, Nickels, Palnik, and Ross to the effect that Brunner, Piatt, andMartin failed to do their work properly and talked excessively on thejob; that these alleged shortcomings were observed by the respondent'ssupervisors and reported up the chain of authority ; that thethree em-ployees werewarnedabout theirwork and excessive talking;that the'During oral argument before the Trial Examiner,counsel for the Board conceded thatSpoor was discharged on some day other than September 29, 1944, and that the respondent'srecords show the correct date. The records,as stated above, were not introduced in evidence. BRYAN MANUFACTURING COMPANY199warnings were ineffective.2and that the respondent then decided todischarge them.Like the Trial Examiner, we consider it quite possible that the work-manship and deportment of these employees left something to be desiredand that supervisors had suggested improvement therein. In view, how-ever, of the sequence of events as set forth in the Intermediate Report,and particularly the showing that the three employees joined the Union,despite the warnings against such action by Supervisor Lawrie, andwere discharged on the following day, after they had worn union buttonsin the plant for the first time and had been subjected to the harsh con-demnation of Lawrie for so doing, we find, as did the Trial Examiner,that the respondent discharged Brunner, Piatt, and Martin because oftheir union membership and activity.4.We do not agree with the Trial Examiner's finding of discriminationin the respondent's discharge of Elsie Perrigo. The respondent claimsthat its principal and immediate reason for discharging Perrigo wasthat she overstayed a leave of absence. Undisputed evidence shows, andwe find, that prior to Perrigo's discharge the respondent had publisheda plant rule limiting leaves of absence to 2 weeks, except upon authorizedrenewal; that it was the respondent's custom to terminate automaticallythe employment of persons overstaying their leave by more than 3 days ;and that Perrigo was granted a leave of absence on January 2, 1945, and,thereafter, without obtaining a renewal, she stayed away from the plantand out of touch with the respondent until on or about January 27,1945, when she telephoned to the general manager and was told by himthat her place had been filled because she had overstayed her leave andher work had not been satisfactory. It does not appear that the re-spondent intended the leave of absence granted Perrigo to be outside thegeneral 2 weeks' rule.3At the hearing, Perrigo claimed ignorance ofthe 2 weeks' rule. Her ignorance, of course, cannot serve to exonerateher from its consequences where, as here, the respondent had takenreasonable measures to inform its employees of the rule.4Moreover,2In the Intermediate Report, the Trial Examinerrefers to the statement,"You have beenwarned,"made to Brunner, Martin, and Piatt by ForemanNickels at the time he sentthem to the office for discharge,without mentioning Nickels' explanation that he was therebyreferringto allegedpriorwarnings about theirwork and conduct.3It is true, astheTrialExaminerfound,thatPlantSuperintendentFranz,who toldPerrigo she could takea leave,did not set a time limit in his conversation with her. In theabsence of a showingto thecontrary though itmust be assumed that when Franz authorizeda leave heintendedone subject to the plant regulations which had been published.The leaveslipprepared by therespondent to cover Perrigo's request for leave, and never picked upby her, isin evidence and shows leave starting on January 1, 1945, and expiringon Januaryit, 1945.4The rule hadbeen the subject of a plant bulletin board announcement Perrigo testifiedthat she avoided readingmatter on the bulletin board because material referring to the war,which wasoftenposted there, distressed her. Thereisno showing that the respondent knewthat Perrigo was ignorant of the2weeks' ruleor that shewould not stop at the plant to pickup her leave slip.Rosemary Curbox,the respondent's timekeeper,testified that in cases 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDno showing was made that the rule was discriminatorily invoked againstPerrigo.Under the circumstances, we find that the respondent, in ac-cordance with its established practice, discharged Perrigo for over-staying her leave, and we shall accordingly dismiss the complaint asto her.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Bryan Manufacturing Company,Monticello, Indiana, and its officers, agents, successors, and assigns shall :1.Cease and desist from:(a)Discouragingmembership in United Automobile Workers ofAmerica, A. F. of L., or any other labor organization of its employees,by discharging or refusing to reinstate any of its employees, or by dis-criminating in any other manner in regard to their hire and tenure ofemployment, or any term or condition thereof ;(b) In any other manner interfering with, restraining, or coercingitsemployees in the exercise of the right to self-organization, to joinor assist United AutomobileWorkers of America, A. F. of L., or anyother labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities, for thepurpose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to James Spoor and Lois Piatt immediate and full reinstate-ment to their former or substantially equivalent positions, without preju-dice to their seniority and other rights and privileges ;(b)Make whole James Spoor, Marie Martin, Lois Piatt, and RuthBrunner, for any loss of pay they may have suffered by reason of therespondent's discrimination against them, by payment to James Spoor andLois Piatt, respectively, of a sum of money equal to the amount whicheach normally would have earned as wages from the date of his dis-charge to the date of the respondent's offer of reinstatement, less hisnet earnings during such period ; and by payment to Marie Martin andRuth Brunner, respectively, of a sum of money equal to the amountwhich she normally would have earned as wages from the date of herdischarge to the date on which she received new employment, and nolonger desired reinstatement by the respondent, less her net earningsduring such period.where she knew an employee would not be at the plant to pick up a leave slip, she wouldmail the slip to the employee and that she had done this on three or four occasions. In allother cases the employee was expectedto pick uphis leave at the plant. BRYANMANUFACTURING COMPANY201(c)Post at its plant at Monticello, Indiana, copies of the noticeattached to the Intermediate Report herein, marked "Appendix A."'Copies of said notice, to be furnished by the Regional Director for theEleventh Region, shall, after being duly signed by the respondent's rep-i esentative, be posted by the respondent immediately upon receipt thereof,and maintained by it for at least sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the respon-dent to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for the Eleventh Region in writing,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply therewith.It is further ordered that the complaint be, and it hereby is, dismissed,insofar as it alleges that the respondent discharged James Paris andElsie Perrigo in violation of the Act.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMessrsWilliam O. Murdock and Clifford L Hardy,for the Board.Mr. Albert M. Stern,of Detroit, Mich, for the respondent.Mr.JesseW. Layman,of Logansport, Ind, for the UnionSTATEMENT OF THE CASEUpon an amended chargeduly filed by UnitedAutomobileWorkers ofAmerica,A. F. ofL., herein called the Union,theNationalLaborRelations Board, hereincalled the Board,by the Regional Directorof the EleventhRegion (Indianapolis,Iudiana),1issued its complaintdated July21, 1945, against Bryan ManufacturingCompany,Monticello,Indiana,herein called the respondent,alleging that therespondent had engaged in and was engaging in unfair labor practices, within themeaning of Section 8 (1) and (3) and Section 2(6) and(7) of the NationalLabor Relations Act, 49 Stat.449, hereincalled the Act. Copies ofthe complaintaccompanied by notice of hearing thereon were duly served upon the respondentand the Union.Withrespectto theunfair labor practices,the complaint alleged in substancethat the respondent- (1) on and afterApril 4, 1944,interrogated its employees andprospective employees regarding their union membership and activities;advised,urged,threatened,and warned its employees to refrain from becoming or remaining°Said notice, however, shall be and it hereby is, amended by striking from the first paragraphthereof the words "Recommendations of a Trial Examiner," and substituting in lieu thereofthewords "A Decision and Order," and by striking from the notice the names "JamesParis" and "Elsie Perrigo."'The original charge was filed with the Regional Director for the Thirteenth Region, thecase being docketed as Case No. 13-C-2437. On December 5, 1944, the Board ordered thatthat case be continued in the Eleventh Region as Case No. 11-C-1171. 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDmembers of the Union;made disparaging remarks respecting the Union and otherlabor organizations;and maligned,villified,and assaulted representatives of theUnion in the presence of its employees and otherwise made clear to the latteritsopposition to their self-organization;(2) during the period September throughDecember 1944, discharged and refused to reinstate six named employees becauseof their membership in and activities on behalf of the Union;and (3)therebyinterfered with, restrained,and coerced its employees in the exercise of the rightsguaranteed in Section7 of the Act.The respondent thereafter filed an answer dated July 31, 1945, denying the com-mission of any unfair labor practices.Pursuant to notice, a hearing was held at Monticello,Indiana, from August 1through8,1945,before the undersigned,Josef I,Hektoen,theTrialExam-iner duly designated by the Chief Trial Examiner The Board and the respondentwere represented by counsel and the Union by its representative;allparticipatedin the hearing Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issue was afforded to all parties At theclose of the hearing, the motion of counsel for the Board to conform the com-plaint to the proof in formal matters was allowed without objection and counselfor the Board and for the respondent argued orally before the undersigned; theywaived the filing of briefsUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent, Bryan Manufacturing Company, is an Ohio corporation oper-ating plants in Ohio and Indiana. At its Monticello, Indiana, plant, the sole plantinvolved in this proceeding, the respondent is engaged in the manufacture of wireand cable assembliesFor that purpose it buys insulated copper, copper strips,solder and other material having a value in excess of $50,000 annually, more than50 percent thereof from points outside the State of Indiana. It annually sellsfinished products having a value in excess of $50,000, more than 50 percent thereofbeing shipped to points outside the State of Indiana.2 The respondent admits that itis engaged in commerce, within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited AutomobileWorkers of America, A. F. of L., is a labororganizationadmittingto membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA.Chronology of eventsThe respondent began operations at its Monticello plant aboutApril1,1944. Itschief supervisory employees were Plant Manager Lawrence Ross, Superintendent2 The respondent and the Board entered into a stipulation on the record respecting thebusiness of the former. Although the stipulation does not specifically state that the statedvolumes are computed on an annual basis, the undersigned finds such to have beenthe intentionof the parties to the stipulation, and to be the fact. BRYAN MANUFACTURING COMPANY203Ernest Franz, and Assistant Superintendent Joe Palnik. The plant employed about300 persons as of December 1944, and about 270 at the time of the hearing. Therespondent's Peru, Indiana, plant handles the bookkeeping records and preparesthe pay-roll checks for the Monticello plant.The Union began its organizational drive at the plant during June 1944, whenunion representative Jesse Layman began passing out leaflets at the plant gatesbefore work in the morning. On June 28, Layman wrote the respondent by regis-tered mail naming the recently selected members of a union bargaining committee,including employee Elsie Perrigo, whose discharge is hereinafter discussed. He alsostated that supervisors of the respondent had interfered with the Union's effortsand voiced the hope that it would not be necessary to file charges of unfair laborpractices against the respondentThe respondent did not answer the letterOn July 21, the Union filed charges alleging violation of section 8 (1) of the Actby the respondent.On August 30, the Union filed a petition for investigation and certification ofrepresentatives.On September 26 and about 29, respectively, the respondent discharged unionemployees James Paris and James Spoor.On October 19, the Board conducted a hearing in the representation case and onNovember 22, issues its Decision and Direction of Election.On November 30, the respondent discharged union employees Marie Martin,Lois Piatt, and Ruth Brunner. On December 9, the Union filed an amended chargealleging the five discharges to constitute violations of Section 8 (3) of the Act.On December 18, the Board conducted an election of the respondent's employees.The Union lost, 130 votes to 74.On January 25, 1945, the respondent discharged employee Perrigo, then theUnion's president. The Union thereafter included her case in amended charges.On March 22, 1945, the Board issued its Supplemental Decision and Order dis-missing the Union's petition.B.Interferencewith the Union's organizational effortsOn July 10, 1944, while representatives Layman and Leonard Cranfil weredistributing union leaflets at the plant entrance, Supervisor Harry Pritchard twicespat tobacco juice upon them from a window above the entrance. On July 13,Layman distributed a leaflet respecting this occurrencePritchard received andread a copy thereof that morning. He thereafter advanced on Layman, and, amongother epithets, called him a "son of a bitch, a jailbird, a no-good union represen-tative."Layman did not reply and Pritchard then took up a position at the plantentrancewhere he repeated his characterization of Layman in a loud voice,adding that he had investigated Layman's record, found that he had spent halfhis life in jail and had never held a job except with the Union, and threatened to"wipe up the sidewalk" with him if Layman did not leave the premises. Pritchardthereuponagainadvanced on Layman and continued to abuse him in a loud voice.Layman protested that Pritchard's strictures were untrue and the latter,at a fewminutes before 7 a. in., finally entered the plant. Employee James Paris, whosedischarge is consideredinfra,was present during part of the incident and protestedthat Pritchard's statementsconstituted a penitentiary offense. Pritchard replied thatPariswas himselfa "penitentiary offense." The fracas lasted about half an hour 204DECISIONS OF NATIONALLABOR RELATIONS BOARDandwas witnessed by some 100 employees who arrivedforwork during itsprogress.3It is found that by the acts andstatementsofPritchard,the respondent hasinterferedwith, restrained, and coerced its employees in theexercise of the rightsguaranteed in Section 7 of the Act.4C.The discriminatory discharges1James ParisPariswas employed by the respondent on May 17, 1944. He was interviewed byCowger, who,according to Paris, asked him if he was favorably inclined towardunions, and when he answered that he was provided they had proper leadership,stated that the respondent did not believe in them Cowger denied speaking to Parisin this fashion.Paris hadpreviously worked in an ordnance plant where he hadbeen a union member, pursuant to the terms of a closed-shop contract.Under allof the circumstances revealed in the record,the respondent is found to have hadknowledge of such union membership.Cowger's statements to Layman,relatedabove,aswell as her repeated anti-union statements,hereinafter found,Paris'convincing testimony,and the entire record convince the undersigned that Cowgerspoke to him substantially as he testified.It is so foundFirst hiredas a machinist,Paris proved unableto perform his duties satis-factorily.He was laid off for 10 days and thereafter employed as a laborer underForeman Dennis Chamber, in charge of maintenance,cleaning up about the plantand in the basement.Paris joined the Union in June 1944,thereafter took part indistributing its literature,andwas active in soliciting fellow employees formembership.During July,according to the undenied testimony of Paris, which the undersignedaccepts,Foreman Ray Lawrie,whom Paris solicited to join the Union, told himthat the Unionwas "no good," warnedhim that ifthe employees did not cease3These findings are based upon the undenied and credible testimony of Layman and Paris.Pritchard ceased work for the respondent in November 1944, and was in Florida at the timeof the hearing The respondent stated that it was unable to produce Pritchardat the hearinginMonticelloThe undersigned therefore stated upon the record that the hearing would be k^ptopen for a period of 10 days in orderthatthe respondent,should it desire to do so, might producePritchard for examination inWashington, the place agreed upon by all parties,at a resumedsession ofthe hearing within that time This period was thereafter, upon request, extended bythe undersigned to include August 24 Pritchard was not produced and on August 25, theundersignedissued anorder closing the hearing.4Layman testified without denial, and it is found, that during July 1944, he telephonedGertrudeCowger, the respond,-nt's personal interviewer, and informed her that he hadreports to the effectthatshe had told employees and persons applying for work that theyshould neither join nor have anything to do with the Union Cowger replied that the respondentdid not need a union and viquued why Layman was not in the armed forces Cowger hadlived inMonticello for 30 years and was well acquainted locally. Her dutiesincluded assistingapplicantstofillout forms,investigating their references, and makingrecommendations asto their hire to Manager Ross or Superintendent Franz Shesometimesrecommended actionon the basis of her personal knowledge of the applicant Although witnesses for the respondenttestified that she did not have supervisory authority,a realisticanpraisal of the effect of heiposition and activities upon the minds of applicants for work and employeesof the respondentmust lead to the conclusion that in their eyes she spoke for its managementBeing thusstrategically placed to convey to them the respondent'- wishes it 's found that the respondentwas responsible for Cowger's statements.Whileno specific finding of unfair labor practicesby the respondentis based upon her conversationwith Layman, their talkis related becauseof its bearing on the controverted evidence,hereinafter considered,of other anti-union state-ments by Cowger. BRYAN MANUFACTURING COMPANY205their interest in it the plant would close and move from Monticello,and stated thattheUnion merely got money from the employees.5Also during July, Foreman Chambers, according to Paris, told him that theUnion was "no good" and that the respondent would discharge the union employees.Chambers testified that he had never spoken to any employee for or against theUnion and could recall no such conversation with Paris. The undersigned wasnot impressed by Chambers' testimony and credits that of Paris.On September 26, Paris, although he had previously washed plant windows thatdid not require his standing on a ladder, informed Chambers that he would beunable to carry out orders to wash certain other windows because doing sonecessi-tated his using a ladder. He explained that a foot injury precluded his standingon the rungs without great pain in his leg muscles. Chambers thereupon took himtoAssistant Superintendent Palnik, who, upon Chambers' statement that he hadno other work for Paris, discharged him.Paris received two increases in pay while working for the respondent,satis-factorily carried out the task of preparing Palnik's house for occupancy on theoccasion of the latter's moving to Monticello, and his work as laborer was notcriticized by the respondent. At the time of Paris' discharge, the respondent hada standing order for workers at the office of the United States EmploymentService,6 and as Manager Ross testified, was then in the habit of condoning em-ployee behaviour which, but for the acute manpower shortage confronting it, itmight not otherwise have permitted. The respondent employed about 14 or 15maintenance men, of whom 4 or 5 were window-washers.The respondent had clear knowledge of Paris' strong union attachment. In theopinion of the undersigned, it would be unrealistic to conclude thatina plantemploying some 300 persons, and in desperate need of manpower, the respondent,absent its anti-union bias, would not have found a task in which to employ Paris.It is therefore found, contrary to Chambers' assertion, that other work was avail-able for Paris and that the respondent did not dismiss him because of his inabilityor refusal to wash certain windows, or lack of work which he could perform, butmerely utilized the incident as an excuse to rid itself of him, its real reason fordoing so, as shown by Chambers' prior threat that the respondent would dischargeitsunion employees, being his union membership and activity. It is further foundthat the respondent thereby, and by the statements of Cowger, Lawrie, andChambers, has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.2.James SpoorSpoor was employed in May 1944, and worked for the respondent until hisdischarge on September 27. He joined the Union in June and wore a union buttonatwork two or three weeks before his discharge His work was complimented bySupervisors Palnik, Galen Paul, and Joe Spinard.During August, according to Spoor's credible testimony, he asked Cowger at herhome for a raise and she replied that she would do what she could for him andsuggested that he had not theretofore received one because of his "messing aroundwith the union." Cowger denied the conversation but testified that Spoor often spoketo her and that he "was one of the pests" and was an annoyance The undersignedaccepts Spoor's testimony.°Lawrie was not in the respondent's employ at the time of the hearingand did not testify.° It was maintained until about January1,1946. 206DECISIONS OF NATIONAL LABORRELATIONS BOARDThe night before his discharge, Spoor attended a union meeting at a hall inMonticello.After its close, as he was talking to representative Layman on thestreet,Supervisor Pritchard appeared and asked Spoor if he did not know betterthan "to mess around with this jail-bird" (Layman) and warned him that if hedid not cease his union activities, he would get into trouble with the respondent.Thereafter Layman and Spoor proceeded to a bowling alley where they werejoined by employees, Helen Stinson and ZeldaWiese.While they were there,SupervisorMickey Larimer appeared and in Spoor's hearing asked Stinson if shewere a union member and upon being told she was, told her she should be ashamedfor joining the Union, would be sorry for having done so, that the Union would doher no good, and that he had been a union member and received no benefit from it.7When he arrived for work at the plant on the following day, Spoor's time-cardwas missing from the rack He inquired of Cowger as to the reason and wasreferred to Palnik. The latter handed Spoor his discharge papers and told himthat the respondent was dispensing with his services because he had been absentfrom work too frequently and because it feared that Spoor's heart condition mightlead to an accident in the plant.The evidence reveals that Spoor had a bad heart, had been examined by a localphysician and informed that he might safely perform tasks which did not resultin over-exertion, that the respondent was so informed when it hired Spoor, andthat in consequence of the condition, Spoor had missed some work but had neverpreviously been spoken to about it by any official of the respondent. No explanationappears in the record as to why the respondent discharged him on the particularday in question.The respondent's continuing great need of manpower, the fact that it hired andretained Spoor over a period of ,4 or 5 months with full knowledge of his heartcondition and had not spoken to him respecting his apparently necessitous occasionalabsences from the plant caused thereby, Pritchard's finding Spoor in the companyof representative Layman the night before and his prophetic announcement thatSpoor would get into trouble by reason of his association, as well as the entirerecord in the case, lead the undersigned to the conclusion that the respondent dis-charged Spoor not because he was an unsatisfactory employee but because of hisunionmembership and activity. It is so found It is further found that therespondent thereby, and by the acts and statements of Cowger, Pritchard, andLarimer, has interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.3.RuthBrunner,Lois Piatt, and Marie MartinThese three employees were hired by the respondent on November 6, 1944, anddischarged on November 30. They were interviewed for employment by Cowger,who, according to the testimony of Brunner and Piatt, which the undersignedaccepts, asked them if they had previously been union members. Brunner and Piattanswered in the affirmative.8 Brunner testified, and the undersigned finds, thatrThese findings aie based upon the credible and undenied testimony of Layman and Spoor.Larimer was not in the respondent's employ at the time of the hearing and did not testify.,Maitin had previously worked at the Peru plant of the respondent and was not,so far asis revealed by the record, asked this question BRYAN MANUFACTURING COMPANY207Cowger told her that she did not need to belong to a union at the respondent'splant and she should at no time talk of the UnionsAccording to the undenied testimony of Piatt, Supervisor Lawrie on severaloccasions remarked to the three employees that they would be foolish to join theUnion, would thereby interfere with the war effort, and that the Union wouldnever get into the plant. They nevertheless joined the Union on November 29, andon November 30 wore union buttons at work. On that morning, Lawrie, in thepresence of Piatt and Brunner, asked Martin if her husband was overseas. Sheanswered that he was and Lawrie thereupon asked her if she did not realize thatby joining the Union she was "just the same as killing him and he will never comeback." Late in the afternoon of the same day, Foreman Ermal Nickels told thethree employees to go to the office, stated that "Rosemary has your papers andmoney ready" and added, "You have been warned."10 They went to the office, weregiven their discharge papers, and paid off in cash by employee Rosemary Curbox.Brunner and Piatt testified that the papers and cash" were prepared and readywhen they arrived. Curbox denied that they were. The evidence reveals that itnormally required some 15 minutes to prepare a set of discharge papers since thematter had to be "cleared" by telephone with the respondent's Peru office and theamount due the dischargee there determined. Piatt testified that Curbox did not tele-phone while they were in the office. It is found that their discharge papers and paywere already prepared when they arrived at the office.Witnesses for the respondent testified that the three employees did not performtheir task of taping cables properly, held their work in their laps, sat less thanthe required 54 inches apart, put cables into boxes improperly thus twice causingsupervisory employees to work overtime in order to correctly pack them, held upproduction on one occasion without good cause, talked too loudly, and that theyhad been spoken to respecting both their poor work and loud talking. The threeemployees testified that their work had not been the subject of criticism by therespondent and that they had received no "warnings" respecting their conductThe undersigned believes it entirely possible that the three employees, being newand inexperiencd with only about 3 weeks' tenure, left something to be desiredin the matter of workmanship and deportment and that the management suggestedimprovement therein, but under the circumstances of their discharges, considersthe resolution of any conflict in testimony respecting such matters, unnecessary.Supervisor Raymond Massey testified that the real reason for their dischargeswas "talking loud" to each other in the plant. There was no plant rule againsttalking.The chronology of events (the Board's Decision and Direction of Election wasissued on November 22 and directed that an election be held "not later than thirty(30) days" from that date), Lawrie's singularly vicious inquiry directed to Martinwhen he found them for the first time wearing union buttons on the day of theirdischarge, as well as the respondent's abiding anti-union animus, above and here-inafter found, its clear knowledge of their union membership, and all of thecircumstances revealed in the record, combine to convince the undersigned thatEdith Gerholt, an instructress until June 1945, according to Brunner told her to refrainfrom speaking of the Union at any time. Gerholt was solicited for union membership and wasincluded in the appropriate unit found by the Board on the basis of her having done workon the assembly line with skilled employees over whom she had no authority, despite therespondent's contention to the contrary. The undersigned follows thisfinding and thereforedeems it to be unnecessary to resolve conflicting testimony respecting Gerholt'sallegedanti-union activitiesaffecting Brunner and employee ElsiePerrigo.11Undented and credible testimony of Brunner, Piatt, and Martin"Employeeswere otherwise paidby check. 208DECISIONS OF NATIONALLABOR RELATIONS BOARDBrunner, Piatt, and Martin were not discharged for poor workor loud talkingbut because they had flouted their union membership and sympathyby wearingtheir buttons and the respondent promptly rid itself of them on that account. Heso finds and further finds that the respondent thereby, and by thestatements ofCowger and Lawrie, has interfered with, restrained, and coercedits employees inthe exercise of the rights guaranteed in Section 7 of the Act.4.Elsie PerrigoPerrigo was employed by the respondent shortly afteritbegan its Monticellooperations in April 1944. For the first 5 or 6 months of her employment sheoperated a kick-press under Supervisor Pritchard and Foreman Ray Smith, andat the time of her discharge in January 1945, had performed every task in herdepartment of about 55 employees.Perrigo joined the Unionat a meetingheld at herhouseon June 20, 1944, andattended by representative Layman and other employees who alsojoined.Furthermeetings were held there and, as related above, on June 28, Layman wrote therespondent to the effect that she had been namedto the union bargaining com-mitteeShe was extremely active in the Union and distributed leaflets, procuredthe applications for membership in the Unionof some75 employees,and wore aunion button indicating that she wasa committeeman.Between June 20 and 27, according to her testimony, AssistantSuperintendentPalnik told Perrigo that there was union organizational activity going on at theplant and asked her if she knew anything of it and what she thought of the matter.Perrigo was non-committal and Palnik then told her that he was opposedto unionsduring war-time and voiced disapproval of certain strikes then current in Detroit.Palnik recalled a conversation with her respecting strikes and did not specificallydeny the statements attributed to him The undersigned finds that Palnik spoketoPerrigo substantially as she testified.During July, Supervisor Pritchard told Perrigo thathewas surprised anddisappointed in her for joining the Union, thatshe wasfoolish to do so, that theplant had come to Monticello in order to get away from unions, thatitwouldmove away if necessary, that all employees who had anything to do with theUnion would be discharged, and when Perrigo protested that the respondent couldnot discharge its employees for union activity, told her that "we can find some.other reason to fire you"On August 3 or 4, according to Perrigo, Palnik told her in the plant that shewas too much of a lady to be "mixed up in this union business," that she wasbeing hoodwinked, and that the employees did not needa union inthe plant. Theincident apparently grew out of a discussion between Pritchard and Perrigo,hereafter referred to, and was denied by Palnik. Palnik wasa witnessobviouslyanxious to do anything in his power to be of assistance to the respondent Hisdenial did not impress the undersigned and it is found that he madethe statementsattributed to him by Perrigo.During October, Perrigo, who was elected president of the Union during themonth of November, telephonedManager Ross and complained to him thatPritchard was being impolite to her onaccount of their differences respecting theUnion In the course of the conversation Ross told her that the Unioncould getthe employees nothing that he couldnot himself give them.'2During November or December, Perrigo and Layman called on Cowgerand askedher to stop her strictures respecting the UnionAccording to theirtestimony,12 Perrigo's undenied testimony BRYAN MANUFACTURING COMPANY209Cowger replied that the plant did not need a union and that if the Union succeededin organizing the respondent's employees, the plant would move from Monticello.Cowger testified that she told them she did not care to discuss the matter, thatthey had been misinformed respecting her activities, and "this is a free country,everybody has the right to their own opinions." The undersigned accepts thetestimony of Layman and Perrigo.On December 18, during the election conducted by the Board, Perrigo complainedto the Field Examiner in charge that supervisory employees of the respondentwere standing about in the vicinity of the polling places and that their presencethere was improper. Accompanied by Perrigo, the Field Examiner went to therespondent's office and there secured the management's agreement to keep allofficials in their offices during the balance of the time the polls remained open.On December 27, Perrigo's son George, who had been overseas in the Navy,telegraphed her that he was coming to Monticello on furlough. The plant wastaking inventory at the time, work was slack, and pursuant to an understandingwith the respondent, Perrigo ceased work on that day. Her son arrived onDecember 31, and on January 2, 1945, the first working day thereafter, Perrigotelephoned Superintendent Franz, told him of the situation, and requested a leaveof absence in order that she might be with George during the time of his furloughFranz granted her request without limitation as to the length of her leave, statingthat the respondent automatically allowed such applicationsHe also gave Perrigopermission to take George through the plant and testified that he asked her topick up her leave slip in the office at "Rosemary's (Curbox) desk" when she didsoPerrigo, on the other hand, testified that Franz told her it would not benecessary that she pick up the leave slip. The record does not disclose that sheand her son ever visited the plant as proposed; in any event, she testified, and theundersigned finds, that she did not obtain a leave slip. Under these circumstancesit is found unnecessary to resolve the conflict in the testimony on this point..Perrigo remained in Monticello with George until January 24, when she accom-panied hirr, to Chicago.When she left she delegated her daughter to get in touchwith the plait and ask if it would be satisfactory that Perrigo return to work onJanuary 29.1,1 About January 27, her daughter telephoned Perrigo and told herthat the management had informed her that Perrigo's position at the plant hadbeen filled. Perrigo immediately telephoned Manager Ross, expressed surprise andindignation at the turn of events, and suggested that her union activities had beenthe cause of her being ousted from her job while accompanying her son on hisfurloughRoss replied that she overstayed her leave, that her work had not beensatisfactory, and denied that her connection with the Union had anything to dowith the situation.Perrigo thereafter returned to Monticello and on January 29, again telephonedRoss.He reiterated his refusal to permit her to return to work.The respondent seeks to justify its discharge of Perrigo upon the grounds that:(1) her work was not entirely satisfactory; (2) she had "insubordinated" a super-visor ; (3) she was replaced after overstaying leave "which should have beeninwriting but which was not obtained" ; and (4) she created discord in the plant"in not being able to do various jobs at various times."As to (1), Perrigo testified without denial, and the undersigned finds, that herwork was never criticized by any managerial employee of the respondent. Indeed,it is undisputed that her work received praise on many occasions from both ForemanSmith and Supervisor Clyde Culp.143' Georgeleft to return to duty on January 27.11 Culp succeeded Pritchardwhen thelatter left the plant in November. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to (2), it appears that in August she had engagedin a discussion withPritchard in the course of which she said "damn" to him. Palnik overhead her"damn him" but admitted that on the following day, she had told him she wassorry about the incident and that he said, "Well, okay. That's all right."With respect to (3), the question of overstaying her leave: witnesses for therespondent testified that a plant rule limited leaves of absence to two weeks atthe end of which time they might be renewed if that were found to be expedient.Working rules in mimeographed form were handed new employees; the only rulewith possible bearing on leaves was one stating that among other causes for dis-missalwere "Neglect of duty, excessive absences and repeated tardiness." Theevidence indicates that the two-week leave rule had been the subject of bulletinboard announcement but Manager Ross was unable to state when or in what words.Perrigo testified, and it is found, that she did not know of it and had read nobulletin respecting itThe plant custom was to remove an employee's time cardfromthe rack when he overstayed his leave by 3 days and to discharge him ofrecord as of such date No witness for the respondent was able to definitely statewhether Perrigo's card had been removed from the rack on January18,15 andPerrigo's personnel folder states that she was discharged on January 25, 1945.No witness for the respondent was able to explain why this date appeared thereon.16The evidence with respect to Perrigo's leave slip is also fragmentaryand unsatis-factoryThe record discloses thatleave slipswere normallyprepared by therespondent's office and given to the employee involved before his leave began. Italso discloses that in the event an employee was not available to pick uphis slip,itwas mailed to him by Curbox. Curbox had no specific recollectionofmailingany slip. Perrigo testified, and the undersigned finds, that she did not receive herslip.The original of the Perrigoleave slip(employees were given or mailed aduplicate) is in evidence It states that shewas givenleave for the period January 1to 15, 1945, is signed by Culp and Superintendent Franz, and is dated January 6Although Culp testified that he himself prepared the slip, no witness for therespondent could explain why this date appeared thereon. Curbox, in whosecustody the slip was kept, could only surmise that it came to herin due courseand that she had placed it with the other papers in Perrigo's personnel file.As to (4), the charge that Perrigo created discord in the plant by not beingable to perform various tasks : not only was her worknever criticized,but the extentof the respondent's evidence respecting it is limited to the testimony of Culp thatshe had once asked him to be transferred to other work, had had discussions withother employees in the plant, and spent much time in the rest-room. Perrigo wasnever spoken to respecting such alleged failingsThere is no evidence that shewas unable to "perform various tasks" On the contrary, the evidence, as relatedabove, reveals that she had performed every taskin herlarge department.Upon the entire record, and particularly in view of Periggo'signorance of thetwo-week rule respecting leaves, the fact that she was in Monticello untilJanuary 24 and did not hear from the respondent despite the fact thatthe decisionto let her go was apparently reached well before shewentto Chicago for 3 or 4days, the obscure and suspicious circumstances surrounding her personnel recordsand leave slip, the patent failure of the evidence to support the respondent's chargesagainst her, the proof of her capable workmanship and her obviousvalue to the15 Curbox testified thatafterJanuary 1,1945, she hadneverwaited more than 3 days afterthe expiration of an employee's leave before removing his card, but was unable to say whatshe had done in Periigo's case.16 The date on the folder had obviously been changed in ink Curbox testified that shehad made a mistake in writing it but could shed no light on the datein question. BRYAN MANUFACTURINGCOMPANY211respondent during a time of continuing manpower shortage, together with herwell-advertised and outstanding union activities, including her successful interventionin the election of December 18, the undersigned is convinced and finds that therespondent discharged her not because of the various reasons advanced by it inretrospective justification therefor, but because it was determined to wipe out thefocal point of the union virus remaining in the plant, and did so by ridding itselfof Perrigo. It is further found that the respondent has thereby, and by the actsand statements of Palnik, Pritchard, Cowger, and Ross, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.IV.THE EFFECT OF THE UNFAIRLABOR FRAcrICEs UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent set forth in Section 1, above,havea close, intimate,and substantial relation totrade, traffic,and commerce amongthe severalStates, and tend to lead to labor disputesburdeningand obstructingcommerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in and is engaging incertain unfair labor practices, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act.It has been found that the respondent has discriminated in regard to the hire andtenure of employment of James Paris, James Spoor, Marie Martin, Lois Piatt,Ruth Brunner, and Elsie Perrigo because of their union membership and activities.Itwill therefore be recommended that the respondent offer Paris, Spoor, Piatt,and Perrigo17 immediate and full reinstatement to their former or substantiallyequivalent positionswithout prejudice to their seniority and other rights andprivileges. It will be further recommended that the respondent make Paris, Spoor,Brunner,Martin, Piatt, and Perrigo whole for any loss of pay they may havesuffered by reason of the respondent's discrimination against them by the paymenttoParis, Spoor, Piatt, and Perrigo of a sum of money equal'to that which eachwould normally have earned as wages from the date of such discrimination to thedate of the respondent's offer of reinstatement, and to Brunner and Martin for theperiod from the date of the discrimination against them to the dates upon which theyobtained employment elsewhere and no longer desired reinstatement by the re-spondent, less the net earnings18 of each during said periods.19Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAWIUnited Automobile Workers of America, A. F. of L.,is a labor organization,within themeaning of Section 2(5) of the Act.19Brunner and Martin testified that they did not desirereinstatement18 By "net earnings"ismeant earnings less expenses,such as for transportation,room, andboard, incurred by an employee in connection with obtaining work and working elsewhere thanfor the respondent,which would not have been incurred but for his unlawful discharge and theconsequent necessity of his seeking employment elsewhere. SeeMatter of Grossett LumberCompany,8N. L. R B. 440.Monies receivedforwork-relief projectsshallbe consideredas earnings.See Republic Steel Corporation v. N. L. R. B.,311U. S.7.19 Perrigo's back payis to be computedfrom January 29, 1945, thedate upon which she wasinMonticello and ready to work after returning from her leave of absence.696966-46-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By discriminating in regard to the hire and tenure of employment of JamesParis, James Spoor,Marie Martin,Lois Piatt, RuthBrunner,and Elsie Perrigo,thereby discouragingmembershipin the Union, the respondenthas engaged in andis engaging in unfairlabor practices, within themeaningof Section 8 (3) of the Act3.By interferingwith,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act, the respondenthas engaged in andis engaging in unfair labor practices, within the meaning of Section 8 (1) of the Act4.Theaforesaid unfair labor practices are unfair labor practices,within themeaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon thebasis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Bryan Manufacturing Company,Monticello, Indiana, its officers, agents, successors, and assigns shall:1.Cease and desist from:(a)Discouragingmembership in United AutomobileWorkers of America,A. F. of L., or any other labor organization of its employees, by discharging orrefusing to reinstate any of its employees or in any other manner discriminatingin regard to their hire and tenure of employment,or any term or condition thereof ;(b) In any other manner interferingwith,restraining,or coercing its employeesin the exercise of the right to self-organization,to join or assist United AutomobileWorkers of America, A. F. of L., or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or other mutual aid orprotection,as guaranteed in Section7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Offer to James Paris, James Spoor, Lois Piatt, and Elsie Perrigoimmediateand full reinstatement to their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges;(b)Make whole James Paris, James Spoor, Marie Martin, Lois Piatt, RuthBrunner, and Elsie Perrigo for any loss of pay they may have suffered by reasonof the respondent's discrimination against them,in the manner set forth in theSection entitled "The remedy," above ;(c)Post at its Monticello,Indiana, plant,copies of the notice attached heretoand marked"Appendix A." Copies of said notice,to be furnished by the RegionalDirector for the Eleventh Region,shall, after being duly signed by the respondent'srepresentative,be posted by the respondent immediately upon receipt thereof, andmaintained by it for at least sixty(60) consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be takenby therespondent to insure that said notices arenot altered,defaced, or covered by other material;(d)Notify the Regional Director for the Eleventh Region in writing withinten (10)days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply therewith.It is further recommended that unless on or before ten (10)days from the dateof the receipt of the Intermediate Report the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid. BRYAN MANUFACTURING COMPANY213As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944, anyparty or counsel for the Board may, within fifteen (15) days from the date of theentry of the order transferring the case to the Board, pursuant to Section 32 ofArticle II of said Rules and Regulations, file with the Board, Rochambeau Build-ing,Washington, D. C., an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other part ofthe record or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in support thereof.Immediately upon the filing of such statement of exceptions and/or brief, the partyor counsel for the Board filing the same shall serve a copy thereof upon each ofthe parties and shall file a copy with the Regional Director As further providedin said Section 33, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10) daysfrom the date of the order transferring the case to the Board.JOSEF L. HEKTOEN,Dated October 18, 1945.Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees thatWe will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist United Automobile Workers of America, A. F. of L, or anyother labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discriminationJames ParisLois F. PiattJames SpoorElsie PerrigoWe will make whole the employeesnamesbelow for any loss of pay sufferedas a resultof the discrimination.Ruth BrunnerMarie MartinAll our employees are free to become or remain members of the above-namedunion or any other labor organization.' We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.BRYAN MANUFACTURING COMPANY,EmployerBy ..............................................Dated .......................RepresentativeTitleNOTE: Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.